Title: To Thomas Jefferson from Edward Carrington, 24 April 1788
From: Carrington, Edward
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York Apl. 24. 1788
          
          I was but a few days ago honoured with your favor of the 21. December. Having been absent on a trip to Virginia ever since the 1st. of Jany. I was alike cut off from it, and an opportunity of writing you. Massachusetts, Jersey, Pensylvania, Deleware, Connecticut and Georgia, have adopted the Constitution. New Hampshire has been in convention upon it, but finding that a Majority had assembled under instructions or promises to vote in the Negative of whom a sufficient number were converted to turn the scale, an adjournment has taken place until June for the  purpose of getting such clear of their fetters, and it is not doubted by the Friends of the measure, that this will be effected so that a ready adoption will be the consequence of their reassembling. New York, Maryland, Virginia, North Carolina and South Carolina are to deliberate between this and July; in Maryland and South Carolina no doubt is entertained as to the adoption. In New York and Virginia very active opposition is made and the event is uncertain. In the latter it will depend much upon the ideas entertained in convention as to the issue in N. Hampshire, whose reassembling is to be after the meeting in Virga. I am certain that a great Majority of our Convention, will be for adopting upon being ascertained that nine states will adopt, as much worse apprehensions are held from the event of a disunion, than from any thing that is in the constitution.—We have a party that is truly anti-federal headed by Mr. Henry, but it will be limitted to a few, unless the federalists who are for amendments, should, from a mistaken view of the probability of the measures being carried into effect by Nine States, be drawn into steps favouring the antifederal scheme.—Mr. H—does not openly declare for a dismemberment of the union, but his Arguments in support of his opposition to the constitution go directly to that issue. He says that three confederacies would be practicable and better suited to the good of America, than one. God forbid that I should ever see the trial made. Virginia would fall into a division from which she might add to her burthens, but could never derive aid of any kind.
          North Carolina is to sit after Virginia, and it is probable, will follow her. Of Rhode Island we say nothing when speaking of American politics.
          Of the States which have adopted Jersey and Deleware were unanimous. Georgia we hear was also unanimous. In Pensylvania the Majority was about two thirds and the Minority continue much discontented. In Connecticut the Majority was about two thirds, the Minority acquiescing. In Massachusetts the Majority was small the Minority acquiescing. The debates of this convention have been published, a Copy whereof you will receive herewith.
          It would have afforded me much pleasure to have seen your sentiments fully upon this Subject but Mr. Madison having gone to Virga. before my return to this City, I have not seen your letter to him as yet. You ask “would it not have been better to assign to Congress, exclusively, the Article of imports for federal purposes, and to have left direct Taxation exclusively to the States.” It is probable that the former, aided by the Land Office,  might have cleared off the present debts of the Union, and supported the current expences of Government during peace, but in a case of War, other resources must be brought into practice, and with a view to such an event, some coercive principle must have been established whereby the federal Government should act with effect, and had this not been interwoven in its civil administration, a military one must occasionally have been put in practice upon delinquent states. The former will never be excercised but when necessary, and then in a way not odious or inconvenient to the people. The latter must forever be both odious and inconvenent, let the occasion be what it may.
          I feel sensibly for your situation with our numerous and too justly discontented foreign Creditors. Nor do I see a prospect of relief before the New Government shall get into operation, which must still require some time. The proposition for filling up the Loan in holland provided the Broker be suffered to retain 180,000 Guilders the interest of certain certificates in his possession of our domestic debt, will not be acceded to by Congress, and yet I do not see upon what ground we are to expect that loans will be made upon the common principle. I should myself be for acceding, because it appears that it would preserve our Credit until it is probable the new Government would commence, this I think so great an object, that I would not stand on a precise adherence to Systems. We have at present not a competent Congress to act in the Case, but from the Sentiment of the members attending, and those of the Board of Treasury, I am convinced the terms would not be accepted. I hope the views of our Creditors are turned upon the revolution which is about to take place with us, and that they may be induced to continue their patience until time shall produce the issue. I apprehend that amongst the first measures of the new Government, will be that of negotiating Loans for the purpose of satisfying the foreigners to whom the U.S. are indebted, as it will require some time to bring into practice the resources from which money is to be derivd.
          I am happy that my information in the case of Commodore Jones apprised you of the hazards you might have run, and I am at the same time pleased that you fell on the expedient of acting safely without disappointing him. The business of the prize money which was paid under your direction is fully understood by Congress, and I believe every one else whose attention has been called to it.
          I am much obliged by your information upon European politics.  It is true we ought not to entangle ourselves in the affairs of others, when we can avoid it, but keeping clear of them depends, in some measure, upon knowing their circumstances and views. I will venture one idea upon European politics. It would seem that the Turks should meet with support against Russia from other powers in addition to France. Russia has already a vast Territory which is peopling fast; she is also growing in naval force. Suppose she should get Turkey with those seas which belong to it, would she not be dangerous to the rest of Europe? I have the Honor to be Dr Sir with the most perfect respect & Esteem Your Most obt. Servt.,
          
            Ed. Carrington
          
          
            P.S. I have not a list of the Returns for the Virginia Convention or I would send it to you. It contains many obscure characters whom you would know nothing of. It is unfortunate that in this great business the passions instead of the Reason of the people were called into operation. This circumstance renders the issue then the more uncertain because a great proportion must act from the influence of a few Men whose popular talents may be exerted.
          
        